Citation Nr: 1421241	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus with calcaneal spurs (hereinafter "bilateral foot disorder").


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for hypertension and assigned an initial disability rating of 10 percent and granted service connection for bilateral pes planus with calcaneal spurs and assigned an initial disability rating of 10 percent, with effective dates for both disabilities as of January 29, 2010.  The Veteran appeals for a higher initial disability rating for both disabilities. 

The Board notes that in a June 2011 correspondence, the Veteran withdrew his request for a RO hearing.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

In July 2013, the Veteran submitted additional evidence in support of his appeal.  In March 2014, the Veteran submitted a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  


FINDINGS OF FACTS

1.  The Veteran requires medication to control his blood pressure; the evidence does not reflect blood pressure readings with a diastolic pressure of 110mm or more, or a systolic pressure of 200mm or more.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral foot disorder manifests symptoms of painful motion, stiffness, fatigability, weakness and lack of endurance with flare-ups and functional limitations on use.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for an initial disability rating of 30 percent have been met for a bilateral foot disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). )

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient VCAA notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in March 2010 and March 2011 for his hypertension and bilateral foot disorder.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his hypertension or bilateral foot disorder have worsened since the March 2011 examinations.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

II.  Higher Initial Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

	Hypertension

The Veteran's hypertension is currently assigned a 10 percent initial disability rating under Diagnostic Code 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104 (2013).  Under Diagnostic Code 7101, a 10 percent disability rating is warranted where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more, or the systolic pressure (the higher number) is predominantly 160mm or more, or; a minimum 10 percent evaluation for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110mm or more or when systolic pressure is predominantly 200mm or more.  A 40 percent disability rating is assigned where the diastolic pressure is predominately 120mm or more.  A 60 percent rating is assigned where the diastolic pressure is predominantly 130mm or more.

The evidence of record reflects that the Veteran has been receiving treatment for his hypertension since 1974.  See February 1974 private treatment record.  Beginning in August 2002, the Veteran began using medication to control his hypertension.  See private treatment records from August 2002 to January 2010.  

For VA purposes, the Veteran was diagnosed with hypertension at his March 2010 VA examination with blood pressure readings of 120/84, 147/107, and 138/101.  The Veteran was currently treating his hypertension with two separate medications required to control his condition.  The VA examiner did not find that the Veteran's hypertension had any effect on his occupation or daily activities.

VA treatment records from May 2010 to October 2010 reflect that the Veteran's hypertension was controlled with continuous use of medication.  The records document blood pressure readings of 124/96 in May 2010, 139/93 in June 2010, 134/86 in August 2010, 158/100 in September 2010, and 118/72 in October 2010.  In September 2010 and October 2010, the records note that his hypertension was "not well controlled."  

In March 2011, the Veteran underwent another VA examination for his hypertension.  The Veteran reported occasional dizziness due to his current medication.  He also experienced dyspnea (shortness of breath) with moderate exertion.  His blood pressure readings were 144/107, 135/103, and 136/101.  The VA examiner noted that one of his two daily medications had been increased to twice a day.  The VA examiner also reported the Veteran's history of non-anginal chest pain occurring at rest and on exertion.  The VA examiner found no evidence of hypertensive heart disease.  The Veteran's hypertension was not found to impact his occupational or daily activities.  

A July 2011 VA treatment record reflects a blood pressure reading of 134/96.  A September 2011 VA treatment record documents the Veteran's at home blood pressure reading of 138/93.  

The Board finds that the medical evidence is the most probative evidence of record.  Throughout the entire appeal period, the Veteran's VA treatment records and VA examinations show that the Veteran did not have a diastolic pressure predominantly 110mm or more or a systolic pressure predominantly of 200mm or more.  Rather, his records reflect that since his 2010 diagnosis, his highest diastolic pressure was 107mm in March 2010 and his highest systolic pressure was 158mm in September 2010.  Although the Veteran's hypertension was noted on two occasions in September 2010 and October 2010 as "not well controlled," subsequent records in July 2011 and September 2011 do not reflect elevated blood pressure readings to warrant a higher disability rating.  Therefore, the Board finds that the Veteran's hypertension requires continuous medication, but does not show blood pressure readings of 110mm diastolic or 200mm systolic to warrant a 20 percent disability rating.  

The Board also finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's hypertension was more or less severe during the appeal period than is otherwise discussed above. 

As the preponderance of the evidence is against the claim, an initial disability rating in excess of 10 percent for hypertension is not warranted.  Therefore, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether the Veteran's hypertension presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected hypertension is manifested by symptoms of high blood pressure controlled by medication.  Under Diagnostic Code 7101, hypertension is generally compensated based on blood pressure readings.  The symptom of elevated blood pressure and its resulting impairment are contemplated by the rating criteria.  As the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence or sought by the Veteran, the Board finds that the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is, therefore, adequate.  

	Pes Planus

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  The Veteran's bilateral foot disorder was assigned a 10 percent disability rating under Diagnostic 5276 for pes planus.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes planus is rated as 10 percent disabling when it is moderate.  Moderate is defined as pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  A 30 percent rating will be assigned when it is bilateral and severe and a 20 percent rating will be assigned when it is unilateral and severe.  Severe is defined as pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating will be assigned when it is bilateral and pronounced and a 30 percent rating will be assigned when it is unilateral and pronounced.  Pronounced is defined as pes planus evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

The Veteran reported having continuous bilateral foot and heel pain since his discharge from service.  

A January 2010 private treatment record documents the Veteran's complaint of severe foot pain with pain his right big toe.  There was objective evidence of swelling, tenderness, redness, and warmth in his right foot.  The diagnosis was gout, not otherwise specified.  

At his March 2010 VA examination, the Veteran reported bilateral foot symptoms of pain, fatigability, and lack of endurance.  He retired, not due to disability, in 2000 from working as a plumber/HVAC technician.  Upon objective evaluation, the VA examiner found his left and right foot exhibited no evidence of swelling, instability, weakness, or abnormal weight bearing.  The VA examiner found no flare-ups of joint disease.  There was evidence in his right foot of painful motion at his right great toe and tenderness unrelated to his pes planus.  There was inward bowing of the Achilles tendon found with both feet, but no pain on manipulation.  No pronation.  The weight bearing line was over the great toe.  His forefoot and midfoot alignment were normal bilaterally.  There was also no muscle atrophy.  His gait was normal.  X-rays showed minimal (left foot) and mild (right foot) arthritic changes and evidence of bilateral pes planus with posterior calcaneal spurring.  The diagnosis was bilateral pes planus with calcaneal spurs and mild degenerative arthritis.  The VA examiner found that the Veteran's bilateral foot pain caused him to have a limited ability to stand (up to one hour) and walk (up to one quarter mile).  

A May 2010 VA treatment record documents the Veteran's prior reports of pain and swelling in his right great toe which has decreased with medication and current symptoms of pain, swelling, redness, and tightness at his right ankle.  He has had increased immobility for the last few months due to pain in his right foot and ankle.  A physical examination of his foot to his calf revealed some blistering on the ankle and lower calf, warmth, decreased range of motion in all directions, and tenderness at his calf.  The VA treating physician diagnosed him with possible gout. 

The Veteran sought VA treatment in June 2010 for complaints of pain in his right ankle and great toe.  His previous right lower leg blistering and redness resolved, but his swelling continued.  He described experiencing three gout attacks over the prior three weeks, always presenting in his right toe.  He was diagnosed with oligoarthritis and most likely gout. 

In August 2010 the Veteran continued to experience right ankle pain and swelling.  He found some relief from the swelling upon elevating his leg for two to three hours, but the swelling never completing resolved.  A physical examination of his right ankle revealed superficial swelling and tenderness, but no warmth or redness.  The Veteran was uncomfortable with manipulation during basic range of motion testing.  The assessment was gout.  See August 2010 VA treatment record.

A November 2010 VA treatment record documents the Veteran's complaint of right foot pain and swelling located in his medial arch for the prior few weeks with worsening symptoms during ambulation.  He also reported difficulty walking on his right foot.  A physical examination revealed right foot pain along the right posterior tibial tendon and attenuation of the tendon around the medial malleolus (inside part of the tibia).  An MRI of his right foot showed a grade two sprain of the posterior tibial tendon at the ankle region associated with soft tissue swelling of the posterior medial ankle.  He was diagnosed with right posterior tibial tendonitis.  

A December 2010 VA treatment record reflects that the Veteran had been using a cam walker in his right leg to relieve his pain symptoms.  He continued to have pain outside of the cam walker.  During range of motion testing, the Veteran exhibited pain at his right subtalar joint (joint of the foot).  The physical examination also revealed the collapse of the medial arch of the right foot with adducted talonavicular joint (joint of the ankle) and right foot heel in valgus (bent or twisted outward) on weight bearing.  The Veteran was unable to perform the toe rise test.  

A December 2011 statement of the Veteran's VA treating podiatrist explained that the Veteran had been receiving treatment for painful flatfoot deformity and right foot posterior tibial tendonitis.  The VA treating podiatrist reported that the Veteran had a painful gait and forefoot adduction (specific foot not identified).  His pain limited his ability to perform daily activities involving standing and walking.  

At a March 2011 VA examination, the Veteran reported no current symptoms for his prior diagnosis of gout.  He reported intermittent symptoms in his left foot exhibited by pain, stiffness, fatigability, weakness, and lack of endurance.  His left foot pain was located in the arch and ball of his foot and sometimes his heel.  He experienced pain in his right foot rated at five to six out of ten and located in medial and lateral malleolus and arch and ball of foot.  He also complained of right foot swelling, stiffness, fatigability, weakness, and lack of endurance.  The Veteran had weekly flare-ups of joint disease lasting less than one day from over use with standing or walking and alleviated with rest or medication.  The VA examiner noted that these flare-ups did limit his ability to do activities that require walking and standing.  The Veteran had used orthotic inserts in the past with no relief.  He currently used a cane for support and a brace for his right ankle tendonitis.  For his left foot, the VA examiner found no objective evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  For his right foot, the VA examiner found objective evidence of painful motion, swelling, tenderness, weakness, and limited range of motion at his ankle due to his tendonitis.  The Veteran had mild varicosities on his right foot.  Pronation was mild on the left and moderate on the right.  Mild valgus angulation on the left at 10 degrees and on the right at 15 degrees.  There was inward bowing of his Achilles tendon for both feet.  Pain on manipulation only on his right foot.  The weight bearing line was over the great toe bilaterally.  No muscle atrophy or alignment abnormalities of his midfoot or forefoot bilaterally.  His gait was antalgic.  The VA examiner continued the Veteran's prior diagnosis for bilateral pes planus with calcaneal spurs and mild degenerative arthritis.  He had decreased mobility, weakness, fatigue, and decreased strength due to the pain in his lower extremity.  The VA examiner found that his bilateral foot disorder caused functional limitations on his ability to stand (no more than a few minutes) and on his ability to walk (200 yards).  

An April 2011 VA treatment record documented the Veteran's continued right foot pain.  The VA treating podiatrist explained that his foot pain and deformities would prevent him from being able to perform a standing job.  

A May 2013 statement from the Veteran's VA treating podiatrist reported that the Veteran continued to have a worsening of his flatfoot deformity.  He had a painful flatfoot with collapse of the medial arch stance with subluxation bilaterally of the posterior tibial tendon.  There was also bilateral heel eversion on stance with bowing Achilles tendon.  He still had a painful gait and pain with standing and walking.  She also reported his prior treatment with custom molded inserts and orthopedic shoes with no relief.  

The Board notes that the Veteran not only has a diagnosis of bilateral pes planus with calcaneal spurs, but also a diagnosis for right posterior tibial tendonitis.  The evidence is insufficient for the Board to determine what symptoms are attributable to the service-connected bilateral pes planus with calcaneal spurs as opposed to the nonservice-connected right posterior tibial tendonitis.  Therefore, the Board determines that the totality of the Veteran's bilateral foot symptoms is a result of his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, 38 C. F. R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  

Based on the evidence above, the Board finds that, resolving all reasonable doubt in favor of the Veteran, a disability rating of 30 percent is warranted for his bilateral foot disorder.  The Veteran's bilateral foot disorder manifests symptoms of painful motion, stiffness, weakness, fatigability, swelling, and lack of endurance.  The evidence shows that he had weekly flare-ups from over use which caused limitations on his ability to stand and walk.  Although the Veteran's pronation was classified as mild and moderate, his VA treating podiatrist found that he had forefoot adduction and bilateral heel eversion.  The evidence also shows pain on manipulation, mild varicosities and numerous reports of swelling on use.  The Board finds that these symptoms are most approximated by the 30 percent rating criteria.  

A disability rating in excess of 30 percent is not warranted without evidence of  (or equivalent to) pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance.  No medical professional has described the Veteran's bilateral pes planus as pronounced.  While the Veteran had used molded custom inserts and orthopedic shoes with limited success, there is no evidence in the record that they were used to alleviate symptoms of the severity contemplated by the 50 percent rating criteria.  

The Board also considered, in compliance with Deluca, the extent to which the Veteran had any functional loss due to pain, weakness, fatigability, or incoordination on movement of a joint.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Veteran has reported increased bilateral foot pain when standing or walking.  The March 2011 VA examiner noted that the Veteran experienced flare-ups that caused functional limitations on standing and walking.  However, the Board finds that the 30 percent rating criteria already takes into consideration the Veteran's complaints of foot pain and the resulting functional impairment.  Accordingly, the Board finds that a higher rating is not warranted.

The Board finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's bilateral foot disorder was more or less severe during the appeal period than is otherwise discussed above. 

The Board has also considered whether a separate rating is warranted under other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  No foot symptoms that cannot be attributed to the service-connected disability were found.  Thus, ratings under other applicable diagnostic codes are not supported by the evidence.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's bilateral foot disorder so as to warrant application of alternate diagnostic codes.  

The Board acknowledges the Veteran's contentions that he has had continuous bilateral foot pain that impacts his ability to perform activities that require standing or walking.  However, the medical evidence does not support that his bilateral foot disorder is more disabling than a 30 percent rating at any point during the appeal period.  

Finally, the Board has considered whether the Veteran's bilateral foot disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected bilateral foot disorder is manifested by symptoms of pain, swelling, fatigability, weakness, and lack of endurance when standing and walking.  These signs and symptoms, and their resulting impairment are contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Code 5276.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which results in pain with prolonged standing and walking.  There is nothing exceptional or unusual about the Veteran's disability; the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Based on all of the competent evidence of record and resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to no higher than a 30 percent rating for his bilateral foot disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.

Entitlement to an initial disability rating of 30 percent, but no higher, for bilateral pes planus with calcaneal spurs is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


